Dismissed and Memorandum Opinion filed July 23, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00400-CV

                       JOY CHINENYE LOVE, Appellant

                                         V.
                                 GEICO, Appellee

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-258319

                          MEMORANDUM OPINION

      This appeal is from a judgment signed April 16, 2019. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On June 18, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2